Citation Nr: 9921425	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-29 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE


Entitlement to an increased (compensable) rating for right ear 
hearing loss.


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York, 
which denied entitlement to a compensable evaluation for the 
veteran's service-connected right ear hearing loss.  The veteran 
timely appealed this determination to the Board.

In his October 1997 Substantive Appeal, the veteran reported that 
his service-connected tinnitus had worsened, and that he used 
alcohol to treat the symptoms attributable to that disability.  
In addition, he stated that VA had treated him on numerous for 
alcoholism.  The record thus raises the issues of entitlement to 
an increased rating for tinnitus and to service connection, on a 
secondary basis, for purposes other than compensation, for 
alcoholism.  See Barela v. West, 11 Vet. App. 280 (1998); 
VAOPGPREC 2-98 (Feb. 10, 1998).  These issues are not currently 
before the Board and they are referred to the RO for appropriate 
action.

In his October 1997 Substantive Appeal, the veteran also 
requested that he be afforded a hearing before a Member of the 
Board at the RO.  Such a hearing was scheduled to take place in 
March 1999; however, the veteran failed to report that hearing.  
Under the circumstances, the Board determines that the veteran's 
request for a Board hearing is withdrawn.  See 38 C.F.R. § 20.704 
(1998).


REMAND

The veteran was last afforded a formal VA audiological evaluation 
to assess his hearing acuity in November 1995.  Thereafter, in 
March 1997, the veteran's hearing was evaluated on an outpatient 
basis at the Bronx, New York, VA Medical Center.  However, the 
veteran contends that his right ear hearing loss has worsened.  
In addition, the Board observes that, on May 11, 1999, VA 
announced amendments to VA's Schedule for Rating Disabilities 
(Rating Schedule) the criteria for evaluating diseases of the ear 
and other sense organs, to include disability from hearing loss.  
64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  The amended criteria became effective on June 10, 
1999.  Under the new criteria, when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) are 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  64 Fed. Reg. 25202-25210 (to be codified at 38 
C.F.R. § 4.86).  Because the record reflects that, at several 
frequencies the veteran's pure tone thresholds were at 55 
decibels or more, this change might have an impact on the 
evaluation of his right ear hearing loss.

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has 
not, to date, considered the veteran's claim under both the 
former and revised applicable schedular criteria.  Such action is 
necessary, in the first instance, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Furthermore, if the claim is again denied, the RO must provide 
notice to the veteran of the revised applicable schedular 
criteria, and afford him an opportunity to respond with 
argument/evidence.

In light of the reported worsening of the veteran's right ear 
hearing acuity and the recent regulatory changes that may 
potentially impact this appeal, the Board concludes that a new 
examination would be helpful to the disposition of this case.  
See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the Board hereby REMANDS the case to the RO for the 
following actions:

1.  The RO should obtain and associate with 
the claims file all outstanding records of 
treatment pertaining to the veteran, dated 
since March 1997, from the Bronx, New York 
VA Medical Center, as well as from any 
other facility or source identified by the 
veteran.  However, if any such records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.

2.  The RO should schedule the veteran for 
a VA audiometric evaluation to determine 
the current severity of his right ear 
hearing loss.  It is imperative that the 
examiner reviews the evidence in the 
claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration of 
the veteran's pertinent medical history and 
complaints.  All pertinent clinical 
findings and tests should be performed, to 
include speech discrimination results, if 
appropriate.  The examiner must set forth 
the rationale underlying any conclusions 
drawn or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record in a typewritten report.

3.  The RO should review the report of the 
evaluation to ensure that it is in 
compliance with this REMAND.  If deficient 
in any manner, appropriate corrective 
action should be undertaken.

4.  After completion of the foregoing 
requested development, and after completion 
of any other development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case law.  
Such readjudication should include specific 
consideration of the applicable schedular 
criteria in effect prior to June 10, 1999, 
as well as the new criteria for rating 
diseases of the ear and other sense organs 
that became effective on that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The RO must provide adequate 
reasons and bases for its determinations 
and address all issues and concerns that 
were noted in the REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  See Kutscherousky 
v. West, No. 98-2267 (U.S. Vet. App. May 4, 1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part 
IV, directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


